Title: To Benjamin Franklin from William Moody and John Crawford, 11 August 1779
From: Moody, William,Crawford, John
To: Franklin, Benjamin


Honoured Sir
august the 11 1779
These Lines Comes With our Humble petition to you Hoping you Will Have Sum compasion upon us poor amarican prisoners Here in prison and We Do Humbly Beg that you Will try to Get us out of Here and We Will Go in any of our Continentall Ships or any Ship you pleas to put us on Board. I William Moody Was Born in Newbury port Was Taken By The English in The year 1776 and Have Ben There Ever Since till This Sumer and Came from There and Was Taken By The Generall Miflin privater from Boston Capt George Babcock Comander and after He took us We Entered on Board and after We Had Done all the Hard Work He Sent us Here to prison and Wat He Sent us Here for i cannot tell and i John Crawford Belonging to philidelphia Was Take By the Same Ship and We Do Humbly Beg Sir you Will Do the Best you can for us. This is from your Humble Servants and We Do Humbly Beg you Will Send us an answer as Soon as you Can and Here is Sum more Seamen Will Go With us if you can Get us clear from prison
William MoodyJohn Crawford


May pleas your Honour to Bestow Sum Cloes upon me for When Capt Babcok Sent me Here Naked for He took every thing from me When He Sent me Heare this from your Humble Servant and Every one the Same
William Moody


The Honourable Mr amable Hardy Marchant at Nantes Was So kind as to Give us Clothes as to civer our Nakednes Sinc We Came Here and We Do Humbly Beg that you Will not Send us to an Enimys Country

  
Addressed: To The / HonoraBell Mr / Franklin The amarican / Ajant Living in / Paris
Notation: Moody William John Craford 11. Augt. 1779.
